--------------------------------------------------------------------------------

EXHIBIT 10.1


FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of November 6, 2012 (effective as of September 30, 2012), is by and among
PRIMO WATER CORPORATION, a corporation organized under the laws of the State of
Delaware (“Parent”), PRIMO PRODUCTS, LLC, a limited liability company organized
under the laws of the State of North Carolina (“Products”), PRIMO DIRECT, LLC, a
limited liability company organized under the laws of the State of North
Carolina (“Direct”), PRIMO REFILL, LLC, a limited liability company organized
under the laws of the State of North Carolina (“Refill”), PRIMO ICE, LLC, a
limited liability company organized under the laws of the State of North
Carolina (“Ice”; and together with Parent, Products, Direct, Refill and any
other Person that at any time after the date hereof becomes a Borrower, each a
“Borrower” and collectively, the “Borrowers”), PRIMO REFILL CANADA CORPORATION,
a corporation organized under the laws of the Province of British Columbia,
Canada (“Canadian Guarantor”; and together with any other Person that at any
time after the date hereof becomes a Guarantor, each a “Guarantor” and
collectively, the “Guarantors”), and COMVEST CAPITAL II, L.P., a Delaware
limited partnership (in its individual capacity, “Comvest”), in its capacity as
lender (in such capacity, the “Lender” and collectively with any other lender
which may hereafter become a party hereto, the “Lenders”).


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors and the Lenders are parties to that
certain Credit and Security Agreement dated as of April 30, 2012 (the “Credit
Agreement”); and


WHEREAS, the Borrowers initiated a plan to exit the operations related to the
carbonated beverage appliance, flavorings and accessories businesses and have
requested that the Lender make certain amendments to the Credit Agreement as a
result thereof and in connection with certain other provisions contained in the
Credit Agreement.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I


AMENDMENTS TO THE CREDIT AGREEMENT


1.1           Amendment to Section 1.2.  For purposes of the Credit Agreement
the term EBITDA as defined in Section 1.2 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
““EBITDA” shall mean for any period, without duplication, the total of the
following for Loan Parties and their Subsidiaries on a consolidated basis, each
calculated for such period:
 
(a)      Net Income; plus
 
(b)      (without duplication), to the extent included in the calculation of Net
Income, the sum of (i) income and franchise taxes paid or accrued, (ii) Interest
Expense, net of interest income, paid or accrued, (iii) amortization and
depreciation, (iv) non-cash impairment charges, (v) non-cash compensation
expense in an amount not to exceed $2,000,000 in the aggregate during any fiscal
year, (vi) non-cash equity charges, (vii), non-cash charges related to
acquisition, severance and reserves in an amount not to exceed $500,000 in the
aggregate during any fiscal year, (viii) severance costs paid during such period
in an amount not to exceed $375,000 in the aggregate during any fiscal year,
(ix) extraordinary or non-recurring losses not to exceed $500,000 in the
aggregate during the term of this Agreement, and (x) for any  fiscal quarter
ending on or prior to September 30, 2013, losses related to the Flavorstation
Discontinued Operations in an amount not to exceed $1,500,000 in the aggregate
during the term of this Agreement; less
 
(c)      (without duplication), to the extent included in the calculation of Net
Income, the sum of (i) the income of any Person (other than a Loan Party or a
Subsidiary of any Loan Party) in which any Loan Party or a Subsidiary of any
Loan Party has an ownership interest except to the extent such income is
received by any Loan Party or such Subsidiary in a cash distribution during such
period, (ii) gains from sales or other dispositions of assets (other than sales
of Inventory in the normal course of business) and (iii) extraordinary or
non-recurring gains;
 
provided that notwithstanding the foregoing, for purposes of the calculations
set forth in Section 7.6(b) and (c), EBITDA shall be deemed to be (i) $2,300,000
for the fiscal quarter ended June 30, 2011, (ii) $1,600,000 for the fiscal
quarter ended September 30, 2011 and (iii) ($400,000) for the fiscal quarter
ended December 31, 2011.”
 
1.2           Additional Definition.   The following definition of Flavorstation
Discontinued Operations shall be added to Section 1.2 of the Credit Agreement in
its entirety in proper alphabetical order and shall read as follows:
 
““Flavorstation Discontinued Operations” shall mean Borrowers’ decision to exit
their operations related to the carbonated beverage appliance, flavorings and
accessories businesses.”
 
1.3           Amendment to Section 2.2(b).  Section 2.2(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“(b)  In the event of any prepayment of all or any portion of the Term Loan for
any reason whatsoever (including without limitation as a result of any
acceleration of the Term Loan resulting from an Event of Default, any mandatory
prepayment or any voluntary prepayment), in addition to the payment of the
subject principal amount and all unpaid accrued interest thereon, the Borrowers,
jointly and severally, shall be required to pay to the Lender a prepayment
premium in an amount equal to (i) fourteen (14%) percent of the principal amount
being prepaid if such prepayment is made or required to be made on or before
February 15, 2013, (ii) ten (10%) percent of the principal amount being prepaid
if such prepayment is made or required to be made after February 15, 2013 but on
or before the eighteenth (18th) month following the Closing Date, or (iii) four
(4%) percent of the principal amount being prepaid if such prepayment is made or
required to be made after the eighteenth (18th) month following the Closing Date
but on or before the third (3rd) anniversary of the Closing Date; provided that,
notwithstanding the foregoing, if Parent’s publicly traded stock price exceeds
$4.00 per share (a) at the time of the cancellation or redemption of 100% of the
outstanding Warrants at a valuation per share in excess of $4.00 per share and
payment of all principal, interest and other amounts payable under the
Agreement; or (b) for each day during the sixty (60) day period prior to the
date of any such prepayment, (x) the prepayment premium for the period after the
first (1st) anniversary of the Closing Date but on or before the second (2nd)
anniversary of the Closing Date shall be an amount equal to two (2%) percent of
the principal amount being prepaid and (y) the prepayment premium for the period
after the second (2nd) anniversary of the Closing Date but on or before the
third (3rd) anniversary of the Closing Date shall be an amount equal to one (1%)
percent of the principal amount being prepaid.”
 
 
2

--------------------------------------------------------------------------------

 
 
1.4           Amendment to Section 7.6(b).  The Minimum EBITDA grid contained in
Section 7.6(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


Date
 
Minimum EBITDA
 
September 30, 2012
  $ 3,500,000  
December 31, 2012
  $ 4,600,000  
March 31, 2013
  $ 5,300,000  
June 30, 2013
  $ 6,300,000  
September 30, 2013
  $ 8,000,000  
December 31, 2013
  $ 9,200,000  
March 31, 2014
  $ 9,400,000  
June 30, 2014
  $ 9,700,000  
September 30, 2014
  $ 9,900,000  
December 31, 2014
  $ 10,100,000  
March 31, 2015
  $ 10,200,000  
June 30, 2015
  $ 12,300,000  
September 30, 2015
  $ 10,400,000  
December 31, 2015
  $ 10,500,000  
March 31, 2016
  $ 10,600,000  
June 30, 2016
  $ 10,700,000  



 
3

--------------------------------------------------------------------------------

 




1.5           Amendment to Section 7.6(c).  The Total Debt to EBITDA Ratio grid
contained in Section 7.6(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


Date
Ratio
September 30, 2012
5.9 : 1.00
December 31, 2012
4.7 : 1.00
March 31, 2013
4.5 : 1.00
June 30, 2013
4.1 : 1.00
September 30, 2013
3.8 : 1.00
December 31, 2013
3.7 : 1.00
March 31, 2014
3.5 : 1.00
June 30, 2014
3.5 : 1.00
September 30, 2014
3.5 : 1.00
December 31, 2014
3.5 : 1.00
March 31, 2015
3.3 : 1.00
June 30, 2015
3.3 : 1.00
September 30, 2015
3.3 : 1.00
December 31, 2015
3.3 : 1.00
March 31, 2016
3.0 : 1.00
June 30, 2016
3.0 : 1.00



1.6           Limitations; No Other Amendment.  Except for the amendments
expressly set forth herein, the text of the Credit Agreement and all Other
Documents shall remain unchanged and in full force and effect, and Lender
expressly reserves the right to require strict compliance with the terms of the
Credit Agreement and the Other Documents.  The amendments contained herein are
limited to the precise terms hereof, and Lender is not obligated to consider or
consent to any additional request by any Borrower for any other amendment with
respect to the Credit Agreement or any Other Document.


1.7           Amendment Fee.  In consideration of the agreements of the Lender
set forth herein, Borrowers, jointly and severally, shall pay the Lenders an
amendment fee in the aggregate amount of $150,000 (the “Amendment Fee”), which
Amendment Fee shall be fully earned as of the Effective Date (as defined
below).  The Borrowers shall pay the Amendment Fee to the Lender upon execution
of this Amendment.


ARTICLE II


REPRESENTATIONS, WARRANTIES AND COVENANTS; CONDITIONS PRECEDENT.


2.1           Representations, Warranties and Covenants.  Borrowers and
Guarantors hereby represent, warrant, covenant and agree to and in favor of
Lender the following (which shall survive the execution and delivery of this
Amendment), the truth and accuracy of which are a continuing condition of the
making of Loans to Borrowers:
 
(a)      This Amendment and each other agreement or instrument to be executed
and delivered by Borrowers and Guarantor in connection herewith (the “Amendment
Documents”) have been duly authorized, executed and delivered by all necessary
action on the part of each Borrower and Canadian Guarantor which is party hereto
and thereto, as the case may be, and the agreements and obligations of each
Borrower and Guarantor contained herein and therein constitute the legal, valid
and binding obligations of such Borrower and Canadian Guarantor, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)      The execution, delivery and performance of the Amendment Documents (a)
are all within each Borrower’s and Canadian Guarantor’s respective powers and
(b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, partnership agreement or other organizational documentation, or any
indenture, agreement or undertaking to which any Borrower or Canadian Guarantor
is a party or by which any Borrower or Canadian Guarantor or its property are
bound;
 
(c)      Lender has and shall continue to have valid, enforceable and perfected
liens upon and security interests in the assets and properties of Borrowers and
Guarantors heretofore granted to Lender pursuant to the Other Documents or
otherwise granted to or held by Lender, except as permitted by the Other
Documents or consented to by Lender;
 
(d)      All of the representations and warranties set forth in the Credit
Agreement and the Other Documents are true and correct in all material respects
on and as of the date hereof, as if made on the date hereof, except to the
extent any such representation or warranty is made as of a specified date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such date;
 
(e)      After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing or would result from
the execution or effectiveness of this Amendment, and each Borrower and
Guarantor is in full compliance with all covenants and agreements contained
therein;


(f)      This Amendment was reviewed by each Borrower and Guarantor, which
acknowledges and agrees that it (i) understands fully the terms of this
Amendment and the consequences of the issuance hereof, (ii) has been afforded an
opportunity to have this Amendment  reviewed by, and to discuss this Amendment
with, such attorneys and other persons as it may wish, and (iii) has entered
into this Amendment of its own free will and accord and without threat or
duress; and (iv) this Amendment and all information furnished to Lender is made
and furnished in good faith, for value and valuable consideration.
 
2.2           Conditions to Effectiveness of this Amendment.  Article I of this
Amendment shall become effective as of September 30, 2012 (the “Effective Date”)
when, and only when, the following conditions have been satisfied as reasonably
determined by Lender in its sole discretion (the “Effective Date”):
 
(a)            Lender shall have received a duly authorized and executed copy of
this Amendment from each of the Borrowers and the Guarantors.
 
(b)           The representations and warranties set forth in Section 2.1 of
this Amendment shall be true and correct.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Borrowers shall have paid the Amendment Fee to Lender in
immediately available funds.
 
(d)           Borrowers shall have paid all reasonable out-of-pocket fees, costs
and expenses incurred by Lender in connection with this Amendment  and each
Other Document (including, without limitation, reasonable legal fees and
expenses of counsel to Lender).
 
ARTICLE III


MISCELLANEOUS


3.1           Ratification of Obligations and Canadian Guaranty.  Each Borrower
and Guarantor hereby acknowledges and consents to all of the terms and
conditions of this Amendment and the other Amendment Documents executed and
delivered in connection herewith or pursuant hereto.  Canadian Guarantor hereby
ratifies and confirms the Guarantee and each Other Document to which it is a
party.  Each Borrower and Guarantor hereby ratifies and confirms the Credit
Agreement, as amended hereby, each Other Document to which such Borrower or
Guarantor is a party, and the Obligations owing under or pursuant to the Credit
Agreement.  Each Borrower and Guarantor agrees that nothing contained in this
Amendment or the other Amendment Documents shall adversely affect any right or
remedy of  Lender under the Guarantee.  Canadian Guarantor hereby agrees that
all references in the Guarantee to the “Obligations” shall include, without
limitation, the obligations of the Borrowers to the Lender under the Credit
Agreement previously amended or as amended hereby.  Canadian Guarantor hereby
represents and acknowledges that the execution and delivery of this Amendment
and the other Amendment Documents executed in connection herewith shall in no
way reduce or adversely affect its obligations as a guarantor, debtor, pledgor,
assignor, obligor and/or grantor under the Guarantee and each Other Document to
which it is a party and shall not constitute a waiver by Lender of any rights
against Canadian Guarantor.
 
3.2           Ratification of Liens.  Each Borrower and Guarantor hereby
acknowledges and agrees that the Liens that it granted pursuant to the Credit
Agreement and the Other Documents are valid, subsisting, perfected, and
enforceable Liens and are superior to all Liens, other than Permitted
Encumbrances permitted under the Credit Agreement or any other exceptions
approved by the Lender in writing.
 
3.3           Effect on the Loan Documents.  Upon the Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Other Documents to “the Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended from time to time.
 
 
6

--------------------------------------------------------------------------------

 
 
3.4           Release.  Each Borrower and Guarantor does, for itself and its
successors and assigns, remise, release and discharge Lender and its respective
predecessors, successors and assigns and each of its respective officers,
directors, agents, employees, attorneys and financial and other advisors
harmless from all claims, demands, debts, sums of money, accounts, damages,
judgments, financial obligations, actions, causes of action, suits at law or in
equity, of any kind or nature whatsoever, whether or not now existing or known,
which any Borrower or Guarantor or its successors or assigns has had or may now
or hereafter claim to have against Lender or any of its predecessors, successors
and assigns or any of its officers, directors, agents, employees, attorneys and
financial and other advisors in any way arising from or connected with the
Credit Agreement or any Other Document or the arrangements set forth therein or
transactions thereunder up to and including the Effective Date, or the
transactions contemplated thereby.  This release and discharge may be pleaded as
a defense, counterclaim or cross-claim and shall be admissible into evidence
without any foundation testimony whatsoever.
 
3.5           Terms.  All capitalized terms used herein shall have the meaning
assigned thereto in the Credit Agreement, unless otherwise defined herein.
 
3.6           Governing Law.  The validity, interpretation and enforcement of
this Amendment and any dispute arising hereunder, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.
 
3.7           Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
3.8           Entire Agreement.  This Amendment is intended by the parties
hereto as a final expression of their agreement and constitutes the entire
agreement of the parties with respect to the subject matter of this Amendment
and all prior and contemporaneous agreements of the parties hereto with respect
to the subject matter hereof (whether written or oral) are hereby superseded by
and merged into this Amendment.
 
3.9           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 


PRIMO WATER CORPORATION
AMENDMENT


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWERS:
PRIMO WATER CORPORATION,
 
a Delaware corporation
         
By:
/s/ Mark Castaneda
   
Name:
Mark Castaneda
   
Title:
Chief Financial Officer
           
PRIMO PRODUCTS, LLC,
 
a North Carolina limited liability company
         
By:
/s/ Mark Castaneda
   
Name:
Mark Castaneda
   
Title:
Chief Financial Officer
           
PRIMO DIRECT, LLC,
 
a North Carolina limited liability company
         
By:
/s/ Mark Castaneda
   
Name:
Mark Castaneda
   
Title:
Chief Financial Officer
           
PRIMO REFILL, LLC,
   
a North Carolina limited liability company
         
By:
/s/ Mark Castaneda
   
Name:
Mark Castaneda
   
Title:
Chief Financial Officer
           
PRIMO ICE, LLC,
 
a North Carolina limited liability company
         
By:
/s/ Mark Castaneda
   
Name:
Mark Castaneda
   
Title:
Chief Financial Officer
 



[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
 

--------------------------------------------------------------------------------

 


PRIMO WATER CORPORATION
AMENDMENT


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
 
GUARANTOR:
PRIMO REFILL CANADA CORPORATION
           
By:
/s/ Mark Castaneda
   
Name:
Mark Castaneda
   
Title:
Chief Financial Officer
 



[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
 

--------------------------------------------------------------------------------

 


PRIMO WATER CORPORATION
AMENDMENT


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
 
LENDER:
COMVEST CAPITAL II, L.P.,
   
as Lender
           
By:
ComVest Capital II Partners, L.P., its General Partner
           
By:
ComVest Capital II Partners UGP, LLC, its General Partner
                       
By:
 
/s/ Greg Reynolds
   
Name:
 
Greg Reynolds
   
Title:
 
Managing Partner
 

 
 

--------------------------------------------------------------------------------